DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/22 has been entered.
 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 11, 12, 14-17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US Patent 5,107,760) in view of Goto (JP 04-197684).
With respect to claim 1, Pratt teaches a delivery device (10) configured to deliver changeover and/or replacement items within a stencil printer, the delivery device comprising: 
a frame (15); and 
a translatable carriage (35) including one or more support structures (60) configured to support one or more items (note: the one or more items are not a positively recited), the translatable carriage (35) being coupled to the frame (15) to move vertically with respect to the frame (Abstract), the translatable carriage (35) being configured to deliver items (note: the one or more items are not a positively recited) to the stencil printer at a desired elevation, 
wherein the translatable carriage (35) includes a rectangular structure (Abstract) having a top, a bottom, opposite sides, an open front (refer to marked-up Figure 4 in the detailed action),
four vertically oriented rods positioned at four corners of the structure (refer to marked-up Figure 4),
two top bar members, with one bar member being secured to the top of the structure adjacent the open front of the structure and the other bar member being secured to the top adjacent the back (refer to marked-up Figure 4 in the detailed action), 
two bottom bar members, with one bar member being secured to the bottom of the structure adjacent the open front of the structure and the other bar member being secured to the bottom adjacent the back (refer to marked-up Figure 4 in the detailed action), 
and  wherein each bar member (50 top and 50 bottom bars as denoted on marked-up Figure 4) including two openings (opening is the opening wherein the rod of 55 is inserted into as shown in Figure 5a) formed on opposite ends of the bar (Figure 4 shows opposite ends of bars; the openings are the openings wherein the rods of 55 are inserted), with the openings being positioned to receive a respective rod (rods of 55) therein, and wherein the structure is supported by the two bottom bar members (refer to marked-up Figure 4).
[AltContent: textbox (50 top bar: One of two Top Bar Members Adjacent the back)]
[AltContent: arrow][AltContent: textbox (Opposite Sides)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (50 bottom bar: One of Two Bottom Members Adjacent Open Front )][AltContent: arrow][AltContent: textbox (50 bottom bar: One of Two Bottom Members Adjacent Back)][AltContent: textbox (50 top bar: One of two Top Members Adjacent Open Front)][AltContent: textbox (Four vertically oriented rods )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open Front)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposite Sides)][AltContent: textbox (Bottom)][AltContent: textbox (Top)]
    PNG
    media_image1.png
    600
    502
    media_image1.png
    Greyscale

However, Pratt does not explicitly disclose an open back and the sides of the structure including a plurality of slots, each slot being configured to receive and support opposite edges of a planar item including one of a stencil and a tooling tray, four vertically oriented rods positioned at four corners of the structure and a transport arm configured to push and retrieve the planar item into and out of a respective slot of the structure.
Goto teaches an open back (refer to marked-up Figure 2 in the detailed action) and the sides of the structure including a plurality of slots, each slot being configured to receive and support opposite edges of a planar item (1) including one of a stencil and a tooling tray, a transport arm (41, 42) configured to push and retrieve the planar item (1) into and out of a respective slot of the structure (Lines 128-136).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the delivery device to provide an open back surface with a plurality of slots and a transport arm as taught by Goto for the purpose of providing a versatile device that stably conveys and stores items.

[AltContent: textbox (slots)][AltContent: arrow][AltContent: textbox (Open back)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    330
    361
    media_image2.png
    Greyscale

	With respect to claims 7 and 8, it is noted the one or more items are not a positively recited therefore, the limitations with respect “to the one or more items include a tooling tray having a frame and a planar body, the frame being sized to mimic a frame of a stencil” do not further define the apparatus as presently written.
	With respect to claim 9, Pratt teaches the claimed invention however does not explicitly disclose an interface configured interact with a docking station associated with the stencil printer.  
Goto teaches an interface configured interact with a docking station associated with the stencil printer (note: as shown in Figure 1 the housing of support structure 3 is docked with printer 7).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the delivery device to provide an interface as taught by Goto for the purpose of providing an effective communication structure within the delivery device.
With respect to claim 11, Pratt teaches the claimed invention however does not explicitly disclose a controller configured to control the operation of the delivery device including the translatable carriage based on operational parameters obtained by the controller.
Goto teaches a controller (8) configured to control the operation of the delivery device including the translatable carriage based on operational parameters obtained by the controller (Page 1, Lines 1- 12, Lines 41-60 and Page 3, Lines 1-16).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the delivery device to provide a controller as taught by Goto for the purpose effectively controlling the delivery device in stable and controlled manner.
	With respect to claim 12, Goto teaches the controller (8) is configured to communicate with a controller of the stencil printer and/or a controller associated with a production line (Page 1, Lines 1- 12, Lines 41-60 and Page 3, Lines 1-16).
With respect to claim 14, Goto teaches a controller (8) is configured to access a database provided to keep track of items stocked on the delivery device (stored data in Page 2, Lines 1-6 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 15, Goto teaches the database includes an open application (App) architecture, and is configured to push data to the stencil printer (stored data in Page 2, Lines 1-6 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 16, Goto teaches the delivery device is configured to communicate with the stencil printer to push/pull data to the stencil printer and/or a production line, and/or configured to communicate with the production line directly, the database being configured to retrieve information about the item based on identification (stored data in Page 2, Lines 1-18 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 17, Goto teaches the database is configured to retrieve information about the item based on identification and to store additional information about the item, and/or share prediction data when replacement and/or replenishment is needed, and/or store data associated with lot traceability of the item (stored data in Page 2, Lines 1-18 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 31, Pratt teaches the translatable carriage (35) is configured to replace at least two different types of items within the stencil printer, the items including stencils, support tooling, squeegee blades, and paste cartridges. It is noted that the items (stencils, support tooling, squeegee blades, and paste cartridges) in the claim are not positively recited and therefore do have any patentable significance to the apparatus claims as presently written.  However, Pratt at least teaches replacing stencils within the translatable carriage.  Therefore, since Pratt teaches all the structure of the apparatus as positively recited, it thereby meets the claim language.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US Patent 5,107,760) in view of Goto (JP 04-197684) as applied to the claims above, and further in view of Li (US Patent 5,392,710).
With respect to claim 10, Pratt, as modified, teaches the claimed invention with the exception of at least one pin coupled to the frame that is received within at least one guide associated with the stencil printer to register the delivery device with the stencil printer prior to fully docking the delivery device.
Li teaches a housing (202) that includes at least one pin (240) that is received
within at least one guide (238) associated with a printer (200) to register the device with
a printer (200) prior to fully docking the delivery device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the housing of Pratt, as modified, with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US Patent 5,107,760) in view of Goto (JP 04-197684) as applied to the claims above, and further in view of Hideho et al. (JP2000103031).
With respect to claim 13, Pratt, as modified, teaches the claimed invention with the exception of a display operably coupled to the controller, the display being configured to display the operational parameters of the delivery device.
	Hideho et al. teaches a display (9) that is operably coupled to a controller, the display (9) being configured to display the operational parameters of the delivery device (Paragraph 0021).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the delivery device of Pratt, as modified, with a display as taught by Hideho et al. for the purpose of providing an interface that a user can interact with and can easily look to see different variables/conditions present in the device.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 7-17 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853